SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

424
CA 11-01513
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


INTERNATIONAL ELECTRON DEVICES (USA) LLC,
AND INTERNATIONAL ELECTRON DEVICES, LTD.,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

MENTER, RUDIN & TRIVELPIECE, P.C.,
DEFENDANT-RESPONDENT.


AMY POSNER, NEW YORK CITY, FOR PLAINTIFFS-APPELLANTS.

THORN GERSHON TYMANN & BONANNI, LLP, ALBANY (MATTHEW H. MCNAMARA OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Deborah H. Karalunas, J.), entered April 20,
2011 in a legal malpractice action. The order and judgment granted
defendant’s motion for summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court